 BALLY
™S ATLANTIC CITY
 179 Bally
™s Park Place Inc.
 d/b/a Bally
™s Atlantic City 
and
 International Union, United Automobile Aer
o-space and Agricultural Implement Workers of 
America, AFL
ŒCIO.  
Cases 4
ŒCAŒ36109 and 4
ŒRCŒ21286 November 
30, 2010
 DECISION, CERTIFICAT
ION OF
 REPRESENTATIVE, A
ND NOTICE TO 
 SHOW CAUSE
 BY CHAIRMAN 
LIEBMAN AND 
MEMBER
S BECKER
 AND 
PEARCE
 On June 27, 2008, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 352 NLRB 768.
1  Thereafter, the 
Respondent filed a petiti
on for review in the United 
States Court of Appeals for the District of Columbia Ci
r-cuit, and the General Counsel filed a cross
-application 
for enforcement.
 On June 17, 2010, the United States Supreme Court i
s-
sued its dec
ision in 
New Process Steel, L.P. v.
 NLRB
, 130 S.Ct. 2635, holding that u
nder Section 3(b) of the 
Act, in order to exercise the delegated authority of the 
Board, a delegee group of at least three members must be 

maintained.  Thereafter, the court of appeals r
emanded 
this case for further pro
ceedings consistent with the S
u-preme Court™s decision.
 The National Labor Relations Board has co
nsolidated 
these proceedings and delegated its authority in both pr
o-ceedings to a three
-member panel.
2 This is a refusal
-to-bargain case in which the R
e-spondent
 is contesting the Union
™s certification as ba
r-gaining representative in the underlying representation 
procee
ding. 
 The Board
™s June 27 decision, above, states 
that the Respondent is precluded from litigating any re
p-resent
ation issues because, in relevant 
part, they were or 
could have been litigated in the prior representation pr
o-ceeding. The prior proceeding, however, was also a two
-member decision and we do not give it preclusive effect.
 1 Effective m
idnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Lie
bman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the expiration 
of the term
s of Members Kirsanow and Walsh on December 31, 2007.  
Therea
fter, pursuant to this delegation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
 2 Consistent with the Board
™s general practice in cases r
emanded 
from the 
courts of 
appeals, and for reasons of administrative economy, 
the panel includes the remaining member who participated in the orig
i-nal decisions. Furthermore, 
under the Board
™s standard procedures 
applicable to all cases assigned to a pane
l, the Board 
Member not a
s-signed to the panel had the opportunity to participate in the adj
udication 
of this case prior to the i
ssuance of this decision.
 We have considered the post
election representation i
s-
sues raised by 
the Respondent. 
 The Board has r
eviewed 
the record in light of the e
xceptions and brief, and has 
adopted the administrative law judge
™s findings and re
c-ommendations
3 to the e
xtent and for the reasons stated in 
the April 11, 2008 Decision and Certification 
of Repr
e-sentative,
4 which is incorporated herein by refe
rence.
 CERTIFICATION OF REP
RESENTATIVE
 IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for International Union, United Automobile 
Aerospace and Agricultural Implement Workers of 
America, AFL
ŒCIO, and that it is the exclusive colle
c-tive
-bargaining representative of the employees in the 
following appr
opriate unit:
  All full time and regular part time dealers, keno and 
simulcast employees employed by the Employer at its 
Park Place 
and 
The Boardwalk, Atlantic City, New Je
r-sey facility, e
xcluding all other employees, cashiers, pit 
clerks, clerical employees, engineers, guards and s
u-perv
isors as defined in the Act.
 NOTICE TO 
SHOW 
CAUSE
 As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the cert
ification 
of representative in the U.S. Courts of Appeals.  Al
t-hough the Respondent
™s legal position may remain u
n-changed, it is possible that the Respondent has or i
ntends 
to commence
 bargaining
 at this 
time.  It is also poss
ible 
that other events may have occurred during the pen
dency 
of this litigation that the parties may w
ish to bring to our 
attention.
 Having duly considered the ma
tter,
 1.  
The General Counsel is granted leave to amend the 
complaint on 
or before 
December 
10, 2010
 to conform 
with the cu
rrent state of the evidence.
 2.  
The Respondent
™s answer to the amended co
m-plaint is due on or b
efore
 December 
24, 2010
. 3.  
NOTICE IS HEREBY GIVE
N that cause be shown, in 
writing, on or before 
December 
31, 2010 
(with affidavit
3 The judge was sitting as a hearing officer in the representation pr
o-
ceeding.
 We affirm the judge
™s finding that the Employer failed to carry its 
burden of proving that the alleged threats addressed to Joseph Wanek 
could have affected the results of the election given the limited ev
i-dence of dissemination, the large size of the unit, and the substantial 
margin of victory.  In doing so, we do not rely on the judge
™s characte
r-ization of the views of 
ﬁthe majority of the Board
ﬂ or any other a
spect 
of his reaso
ning in 
foot
note 27.
 4 352 NLRB 316.
 356 NLRB No. 40
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATI
ONS BOARD
 180 of service on the parties to this procee
ding), as to why 
the Board should not grant the General Counsel
™s Motion 
for Summary Judgment
.  Any briefs or statements in 
support of the motion sh
all be filed by the same date.
  